Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Election/Restriction
            This application has been found to contain more than one invention.  Therefore, 
restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claim 1, drawn to multiple compounds, classified in Groups C07D 471 and 213, various subgroups.  If this group is elected, further election of a single disclosed compound, i.e., a specific compound, is required.
 Group II, Claims 2 and 3, drawn to compositions requiring an additional active ingredients, classified in Group A61K 31, various subgroups. If this group is elected, further election of a single disclosed composition, i.e., a single disclosed mixture is also required.
            These inventions are distinct, each from the other because of the following reasons:
           These distinct inventions have acquired separate status in the art, will support separate patents, and will require different fields of search for the respective inventions.  Accordingly, restriction for examination purposes as indicated is considered proper; 35 U.S.C. 121; 37 CFR 1.141; 37 CFR 1.142.
Inventions I and II are unrelated because the compounds of Invention I do not require an additional active ingredient for their numerous uses.  Patentability of a multiple active ingredient composition depends on the active ingredients, carrier and the quantitative relationship thereof. 
                Restriction for examination purposes as indicated is proper because all these inventions listed above are independent or distinct.  The species differ in elements, bonding arrangement 
The species are independent or distinct because :
(a) the species of groups I have acquired a separate status in the art in view of 
their different classification;

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter i.e.  pyridinyl, imidazo[4,5-c]pyridinyl;

(c) the inventions require a different field of search for example, searching different classes/subclasses or electronic resources, or employing different search queries;

(d) the prior art applicable to one invention would not likely be applicable to another invention since the different species have not been known in the prior art to be obvious variants of each other in the record;

 (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

It is too burdensome for the examiner to search all of the previously noted searches in their respective, completely divergent areas for the non-elected subject matter, as well, in the limited time provided to search on invention.
             If  Group I is elected, a further election of a single disclosed compound is required. 
            In the event of an election of Group II, applicants are required to elect a single disclosed composition.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a core of species, applicant will be entitled to consideration of claims to additional explicit compounds which depend from or otherwise require all the limitations of an allowable core of species claim.
             It is too burdensome for the examiner to search all of the previously noted searches in their respective, completely divergent, areas for the non-elected subject matter, as well, in the limited time provided to search one invention.
     	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
             In, In re Weber, 198 USPQ 332, In re Hengehold, 169 USPQ 473, was noted for the proposition that as long as applicants have maintained the right (as they do here) to file the non-elected subject matter in divisional applications, then restriction is proper, as to that point.

          Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
March 22, 2021